Citation Nr: 1223778	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration (VHA), 
in Denver, Colorado


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the Charles A. Cannon Memorial Hospital on July 14, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active military service from March 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs Medical Center in Mountain Home, Tennessee.  Jurisdiction over the appeal currently resides with the VA Hospital Administration in Colorado.  


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder, evaluated as 100 percent disabling, and a thigh disability, evaluated as 10 percent disabling.  

2.  On July 14, 2008, the Veteran received medical services for a nonservice-connected disability at the Charles A. Cannon Memorial Hospital, a non-VA medical facility for which he incurred medical expenses.  

3.  The emergency medical services provided at Charles A. Cannon Memorial Hospital were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Charles A. Cannon Memorial Hospital, a non-VA facility, on July 14, 2008, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.1002 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at disability at the Charles A. Cannon Memorial Hospital (CACMH), a non-VA facility, on July 14, 2008.  He argues that he served with an infantry battalion of the Marines in Vietnam, and that he was wounded three times in one day.  He states that when he cut his finger, he stayed up all night but could not stop the bleeding, and that he started to have flashbacks and intrusive thoughts.  He argues that driving was difficult due to his lack of sleep and use of medications, so he went to a hospital four miles from his home.  

Service connection is not currently in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, and a thigh disability, evaluated as 10 percent disabling.  

With regard to the care in issue, briefly stated, CACMH records show that on July 14, 2008, the Veteran was admitted at 8:13 a.m. with a laceration to the tip of his left fifth finger.  The reports note that the night before, the Veteran had cut his finger.  He reported bleeding, aggravated by movement.  There is a notation of "Bleeding intermittently, but controlled now."  He received a tetanus immunization injection and a dressing was applied.  He was discharged after about one hour.  The final impression was superficial laceration to the tip of the left fifth finger.  The report notes, "Considered an emergency medical condition: Yes, due to: Impairment of bodily function."  

A memorandum, dated in November 2008, shows that it was signed by two VA registered nurses.  The memorandum notes the CACMH was 48 miles from VA Mountain Home, that the Veteran lived 44 miles from VA Mountain Home, that the Veteran was treated for a service-connected or adjunct disability, that emergent treatment was not required, and that VA facilities were feasibly available.  The report notes, "Triage note states bleeding controlled."  

In November 2008, VA Mountain Home denied the claim, after finding that VA facilities were feasibly available, and that the care in issue was not emergent. 

A statement from a VA physician, R.S.G., M.D., shows that he states that he has been treating the Veteran since 1999, and that the Veteran is 100 percent disabled, with combat in the Vietnam War.  Dr. R.S.G. states the following: the Veteran cut his finger and could not stop the bleeding for hours through the night despite firm pressure and elevation of his hand.  The constant bleeding triggered flashbacks of multiple traumatic experiences in the Vietnam War when men in his unit were killed nearby or were severely wounded and bleeding could not be stopped.  Being in this frame of mind, he was unable to drive, or be driven, to the nearest VA hospital.  He needed to have the bleeding stopped as soon as possible.  He went to the closest hospital, which was a few miles away.  While Dr. R.S.G. could not state that there was a true emergency, he was definitely in a position to state that this was a true mental health emergency, and that the Veteran's decision to obtain care at the closest emergency room was justified, and indeed necessary.  The Veteran has a history of frequent suicidal ideation related to his severely traumatic experiences in combat, and he came close to shooting himself in 2003.  When he experiences a flareup of symptoms of PTSD, his risk for suicide is greatly increased.  Therefore, it was essential, when he had the injury in July, for him to receive medical care as soon as possible.   

A memorandum, dated in February 2009, shows that it was signed by a VA physician.  The memorandum notes that CACMH was 48 miles from VA Mountain Home, that the Veteran lived 44 miles from VA Mountain Home, that the diagnosis was "open wound of fingers," that the Veteran was treated for a service-connected or adjunct disability, that emergent treatment was not required, and that VA facilities were feasibly available.  The report notes, "The ED personnel in the Cannon Memorial Hospital wrote that the acuity/severity level was " [illegible]- nonemergent" and placed the patient in the waiting room.  By that documentation I cannot authorize PMT (payment) by VA for emergent care."  

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at CACMH on July 14, 2008, nor was an application for authorization made to VA within 72 hours of the emergency services in issue.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703  (West 2002); 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility on July 14, 2008.  

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3). 

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran has a 100 percent rating.  The RO denied the claim after it determined that a VA facility was feasibly available, and that the Veteran's treatment was not emergent.  

With regard to whether or not a VA facility was feasibly available, a VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2011); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility). 

A review of the record indicates that the Veteran has stated that CACMH was about four miles from his home, and that he did not know how to drive to VA Mountain Home.  He has further stated driving was difficult because he had been up all night trying to stop his bleeding, and that he was taking medications.  His testimony is considered to be credible.  The VA memorandums further indicate that VA Mountain Home was about 44 miles from the Veteran's home.  A VA physician, Dr. R.G.S., has stated that that the Veteran's decision to obtain care at the closest emergency room was "justified," and "necessary."  He states that in the Veteran's frame of mind, he was unable to drive, or be driven, to the nearest VA hospital, and that he needed to have the bleeding stopped as soon as possible.  The Board further notes that neither of the VA memorandums discuss the effects of the Veteran's service-connected psychiatric symptoms on his ability to drive, or the effects of a delay in treatment on his psychiatric symptoms.  Given the foregoing, the Board must conclude that the evidence is at least in equipoise, and that it is not shown that VA facilities were feasibly available.  See 38 C.F.R. § 17.53(c); Cotton.  

With regard to whether or not the Veteran's treatment was emergent, the two VA memorandums indicate that the treatment in issue was not emergent.  The February 2009 memorandum shows that the VA physician stated that CACMH personnel had "placed the patient in the waiting room," and the memorandum indicates that this was an important basis for his determination.  However, CACMH records state that the Veteran's treatment was an emergency medical condition due to "impairment of bodily function."  They also state that he was in the waiting room for a mere nine minutes before he was attended to by an emergency physician.  In addition, neither of the memorandums address the severity of the Veteran's psychiatric symptoms.  In this regard, Dr. R.G.S. states that the Veteran has a history of frequent suicidal ideation related to his severely traumatic experiences in combat, that he came close to shooting himself in 2003, and that where (as here) the Veteran experiences a flareup of symptoms of PTSD, his risk for suicide is greatly increased.  Dr. R.G.S. concluded that it was "essential" for him "to receive medical care as soon as possible," and he determined that the Veteran's treatment was for a "true mental health emergency."  Dr. R.G.S. essentially states that the physical symptoms from the Veteran's cut finger were aggravating his service-connected PTSD to such a degree that they were putting his well-being in danger.  Given the foregoing, the Board must conclude that the evidence is at least in equipoise as to whether the Veteran's care at CACMH on July 14, 2008 was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 C.F.R. § 17.53(b).  

Accordingly, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that payment or reimbursement by VA for medical services incurred at CACMH on July 14, 2008, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120, 17.1002 is warranted.  38 U.S.C.A. § 5107(b). 

Finally, the Board finds that there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17 .132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In this case, as the Board has granted the claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


